--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective October 1, 2015

BETWEEN:

ENERGY FUELS INC., a company incorporated under the laws of the Province of
Ontario, Canada (“EFI”),

- and -

ENERGY FUELS RESOURCES (USA) INC., a company incorporated under the laws of the
State of Delaware, in the United States of America (“EFRI”),

(EFI and EFRI are collectively referred to herein as the “Company”)

- and -

STEPHEN P. ANTONY, of the City of Lakewood, in the State of Colorado, in the
United States of America,

(the “Executive”)

WHEREAS the Executive has been employed by the Company pursuant to an Employment
Agreement dated October 1, 2012 as President and Chief Executive Officer for a
three year term commencing October 1, 2012, and the parties have agreed that
effective October 1, 2015 this Employment Agreement will replace and supersede
the Employment Agreement dated October 1, 2012. In accepting the terms and
conditions of this Employment Agreement the Company and the Executive will
relinquish all rights under the Employment Agreement dated October 1, 2012;

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the foregoing
and the mutual covenants and agreements set out below and other good and
valuable consideration, the parties hereby agree as follows:

1.

EMPLOYMENT

1.01     Term. The Company will employ the Executive for a fixed term of three
(3) years commencing October 1, 2015 and ending on September 30, 2018. The
Executive’s employment with the Company will automatically terminate on
September 30, 2018, subject to any renewal pursuant to Section 3 below, and
subject to earlier termination of his employment pursuant to Section 4 or 5
below. It is understood that the Executive will be appointed President and Chief
Executive Officer of EFI and EFRI during the term of this Agreement, but that
his direct employment relationship will be as an employee of EFRI.

--------------------------------------------------------------------------------

2

1.02     Position, Reporting Relationship, and Responsibilities. The Company
will employ the Executive, and the Executive will serve the Company, in the
position of President and Chief Executive Officer. As President and Chief
Executive Officer the Executive will report to the Board of Directors of EFI
(the “Board of Directors”) and will discharge the responsibilities and exercise
the authority expected of a President and Chief Executive Officer of a public
mining company, and such other responsibilities and authority as may be
reasonably assigned to and vested in the Executive by the Board of Directors.
The Executive will hold an active seat on the Board of Directors as a voting
director and will be entitled to continue as a Director for so long as he
remains President and Chief Executive Officer of the Company. The Executive will
serve as a Director with no additional compensation, and upon his termination of
employment for any reason, the Executive will forthwith resign his position as a
member of the Board of Directors, unless otherwise requested by the Board of
Directors and agreed to by the Executive.

1.03     Full and Faithful Service. During the term of the Executive’s
employment, the Executive will serve the Company faithfully honestly, diligently
and to the best of the Executive’s ability. The Executive will, except in the
case of illness or accident, devote all of the Executive’s working time and
attention to the Executive’s responsibilities to the Company and will use the
Executive’s best efforts to promote the interests of the Company.

1.04     Place of Work. The Executive will discharge his responsibilities from
the Company’s offices located in Lakewood, Colorado or such other locations as
may be mutually agreed by the Executive and the Board of Directors. The
Executive acknowledges that the position of President and Chief Executive
Officer will require him to travel throughout Canada and the United States of
America and to such international locations as are required to raise and
maintain the Company’s profile with investors.

2.

COMPENSATION

2.01     Base Salary. EFRI will pay the Executive a gross base salary (“Base
Salary”) (before statutorily required deductions) of $390,000 per annum, which
shall be paid in accordance with EFRI’s standard payroll practice. The
Compensation Committee of the Board of Directors will review the Executive’s
Base Salary annually, and the Board of Directors may increase the Base Salary in
its discretion having regard to the remuneration paid to executives in
comparable positions in the mining industry peer group determined by the Board
(the “Peer Group”) and increases (if any) in the cost of living in Colorado.
After any such change, the Executive’s new level of Base Salary shall be the
Executive’s Base Salary for purposes of this Agreement until the effective date
of any subsequent change.

2.02     Annual Performance Bonus. Within ninety (90) days after the
commencement of each fiscal year the Compensation Committee of the Board of
Directors will establish reasonable corporate and individual performance
objectives for the fiscal year, and a targeted payout formula for the
achievement of performance objectives The performance objectives and targeted
payout formula established by the Board of Directors for any fiscal year will
not be considered a precedent for any subsequent fiscal year, and the Board of
Directors will have absolute discretion to determine the performance objectives
and targeted payout formula for any given fiscal year, provided that the
potential payout will be in the range of 0% to 150% of Base Salary depending
upon the Executive’s performance against the performance objectives established
by the Board of Directors. Within ninety (90) days after the end of each fiscal
year the Compensation Committee will review the Executive’s performance for the
fiscal year and consider the extent to which the performance objectives have
been achieved. The Executive’s entitlement to any annual performance bonus will
be assessed and determined by the Board of Directors in its discretion acting
reasonably after reviewing the recommendations of the Compensation Committee.
The Board of Directors will have final discretion to determine the annual
performance bonus, if any, to be paid to the Executive for the fiscal year and
the components of the payout which may include a cash bonus, stock options,
restricted stock units (“RSUs”), or other forms of equity based compensation, or
any combination thereof. The payout components for any fiscal year will not be
considered a precedent for any subsequent fiscal year, and the Board of
Directors will have final discretion to determine the payout components in any
given fiscal year. The Executive’s annual performance bonus for the fiscal year,
if any, will be awarded and paid within ninety (90) days after the end of the
fiscal year provided that the Executive remains employed on the last day of the
fiscal year for which the bonus is awarded.

--------------------------------------------------------------------------------

3

2.03     Benefits. The Executive will be entitled to participate in the benefit
plans offered to the Company’s employees including 401K Plan, and health and
dental insurance. The benefits will be provided in accordance with and subject
to the terms and conditions of the applicable plan, fund or arrangement relating
to such benefits in effect from time to time. The Executive will have the option
during the Term of this Agreement of purchasing private health and dental
insurance in lieu of participating in the Company’s group insurance plan, in
which case the Company will reimburse the Executive for 80% of the premiums for
private coverage up to a maximum of 80% of the premiums for group coverage
provided that the Executive requests such reimbursement and such reimbursement
is made no later than the last day of the calendar year following the calendar
year in which the premium expense was incurred. The Executive acknowledges that
the Company may amend or terminate the benefits from time to time in the
Company’s discretion. The Executive will apply for key man insurance coverage in
the amount of $2,000,000 for the benefit of the Company the premiums for which
will be paid for by the Company.

2.04     Automobile. The Company will provide the Executive with an automobile
(obtained through either company or individual lease or purchase) for his
unrestricted use, and will pay all reasonable maintenance and operating costs.
The automobile will be suitable for both highway travel and off-road travel to
access Company properties.

2.05     Annual Medical. The Company will reimburse the Executive for the cost
of a comprehensive annual medical examination for each year of this Agreement,
provided that the Executive requests such reimbursement and such reimbursement
is made no later than the last day of the calendar year following the calendar
year in which the examination expense was incurred. The Executive will promptly
notify the Board of Directors if the annual medical examination reveals any
condition which may interfere with the Executive’s ability to perform the
essential requirements of the position of President and Chief Executive Officer,
and if requested by the Board of Directors the Executive will provide the
details of the condition and the potential impact on his ability to perform the
essential requirements of his position to enable the Board of Directors to
determine how best to accommodate the Executive and protect the critical
business interests of the Company.

--------------------------------------------------------------------------------

4

2.06     Expenses. The Company will pay or reimburse the Executive for all
business travel, business development, public relations, conference,
entertainment, and other out-of-pocket expenses of the Executive which are
reasonably incurred or paid by the Executive in the performance of the
Executive’s responsibilities upon presentation of expense statements and
receipts or such other supporting documentation as the Company may reasonably
require and subject to the approval of the Chairman of the Board of Directors in
accordance with the Company Travel & Expense Policy.

2.07     Vacation. In addition to any statutory holidays, the Executive will be
entitled to take five (5) weeks paid vacation in each calendar year. Vacation
will be taken by the Executive at such time as may be acceptable to the Board of
Directors having regard to the operations of the Company. Unless provided
otherwise in the Company’s vacation policy applicable to all salaried employees,
if the Executive does not take the full vacation to which the Executive is
entitled in any calendar year, the unused vacation will not be carried over to
the next year. If the Executive’s employment is terminated pursuant to Section 4
or 5, the Executive will be entitled to receive payment of any outstanding
vacation pay accrued to the effective date of termination of the Executive’s
employment.

2.08     Renewal Bonus. The Company will pay the Executive a special one-time
renewal bonus in the amount of $100,000 subject to statutory deductions, of
which $50,000 will be payable in cash upon execution of this Agreement and the
remainder will be payable in RSUs, based on the value weighted average price on
the NYSE MKT for the five trading days ending on October 1, 2015. The RSUs will
vest as to 50% on January 28, 2016, 25% on January 28, 2017 and the remaining
25% on January 28, 2018, and upon vesting will entitle the Executive to one
common share of the Company for each RSU without the payment of any additional
consideration by the Executive. Such shares shall bear such legends and shall be
subject to such trading restrictions as may be required by applicable law and
stock exchange rules. The Company will withhold and sell such number of shares
issuable on the vesting of RSUs as required to satisfy its tax withholding
requirements.

3.

RENEWAL

3.01     Offer to Renew. The Company may offer to renew this Agreement for a
successive fixed term commencing on October 1, 2018. If the Company wishes to
renew this Agreement, the Company will provide the Executive with notice in
writing by not later than July 1, 2018. Such notice will include the Company’s
proposals for the length of the successive fixed term and any changes in the
terms and conditions of the Executive’s employment. The Executive will either
communicate his acceptance of such offer, deliver a counter proposal, or notify
the Company that he does not wish to renew this Agreement, within fifteen (15)
days after receipt of such offer. The Company will respond in writing to any
counter proposal the Executive may make within fifteen days (15) after receipt
of such counter proposal. The length of the successive fixed term and any
proposed changes in Base Salary, annual performance bonus, benefits or other
terms and conditions of employment must be agreed upon in writing.

--------------------------------------------------------------------------------

5

3.02     Non-Renewal. In the event that:

(a)

The Company does not offer to renew this Agreement,

    (b)

The Company does offer to renew this Agreement, but:


  (i)

The Executive notifies the Company that he does not wish to renew this
Agreement, or

        (ii)

The Executive delivers a counter proposal which is not accepted by the Company,

this Agreement will automatically expire and the Executive’s employment will
terminate at the end of the three (3) year fixed term on September 30, 2018,
without any further notice or payment of any kind either by way of anticipated
earnings or damages of any kind except for unpaid Base Salary and vacation pay
accrued to the end of the fixed term. All stock options previously granted to
the Executive that have neither vested nor expired as of the end of the fixed
term on September 30, 2018 will automatically vest and the Executive will have
ninety (90) days from the effective date of termination of the Executive’s
employment to exercise his stock options and thereafter the Executive’s stock
options will expire and the Executive will have no further right to exercise his
stock options. Any period of restriction and other restrictions imposed on all
RSUs shall lapse, and all RSUs shall be immediately settled and payable, and all
other securities awarded shall vest and/or accelerate in accordance with Article
16 of the EFI Omnibus Equity Incentive Plan or the comparable provisions of any
other equity incentive plan under which such securities may have been issued.

4.

TERMINATION

4.01     Termination for Just Cause. The Company may terminate the Executive’s
employment at any time for just cause, without notice or payment of any
compensation either by way of anticipated earnings or damages of any kind except
for unpaid Base Salary and accrued cash benefits up to and including the
effective date of termination of the Executive’s employment. The Executive will
forfeit any entitlement he may have to receive any payment of annual performance
bonus which, but for the termination of the Executive’s employment for just
cause, would otherwise have been paid to the Executive pursuant to Section 2.02
above. That payment shall be made in one lump sum, less required tax
withholding, within ten (10) working days after the effective date of such
termination. The Executive will have up to the earlier of: (i) ninety (90) days
from the effective date of termination of the Executive’s employment; and (ii)
the date on which the exercise period of the particular stock option expires, to
exercise only that portion of the stock options previously granted to the
Executive that have not been exercised, but which have vested, and thereafter
the Executive’s stock options will expire and the Executive will have no further
right to exercise the stock options. Any stock options held by the Executive
that are not yet vested at the termination date immediately expire and are
cancelled and forfeited to the Company on the termination date. Any RSUs held by
the Executive that have vested before the termination date shall be paid (or the
shares issuable thereunder issued) to the Executive. Any RSUs held by the
Executive that are not vested at the termination date will be immediately
cancelled and forfeited to the Company on the termination date. The rights of
the Executive upon termination in respect of any other awards granted to the
Executive under any of the Company’s equity compensation plans shall be as set
forth in such plans or in the award agreement for any such awards, as
applicable. “Just cause” will mean any one or more of the following events:

--------------------------------------------------------------------------------

6

(a)

theft, fraud, dishonesty, misappropriation, or wilful misconduct by the
Executive involving the property, business or affairs of the Company or the
discharge of the Executive’s responsibilities or the exercise of his authority;

    (b)

the wilful failure by the Executive to properly discharge his responsibilities
or to adhere to the policies of the Company after notice by the Company of the
failure to do so and an opportunity for the Executive to correct the failure
within thirty (30) days from the receipt of such notice;

    (c)

the Executive’s gross negligence in the discharge of his responsibilities or
involving the property, business or affairs of the Company to the material
detriment of the Company;

    (d)

the Executive’s conviction of a criminal or other statutory offence that
constitutes a felony or which has a potential sentence of imprisonment greater
than six (6) months or the Executive’s conviction of a criminal or other
statutory offence involving, in the sole discretion of the Board of Directors,
moral turpitude;

    (e)

the Executive’s breach of a fiduciary duty owed to the Company;

    (f)

any breach by the Executive of the covenants contained in Sections 6 and 7
below;

    (g)

the Executive’s refusal to follow the lawful written direction of the Board of
Directors;

    (h)

any conduct of the Executive which, in the opinion of the Board of Directors, is
materially detrimental or embarrassing to the Company;

    (i)

any other conduct by the Executive that would constitute “just cause” as that
term is defined at law.

If the parties disagree as to whether the Company had Just Cause to terminate
the Executive’s employment, the dispute will be submitted to binding arbitration
pursuant to Section 9 below.

4.02     Termination without Just Cause. The Company may terminate the
Executive’s employment at any time without just cause by written notice to the
Executive specifying the effective date of termination. As of the effective date
of termination, Executive’s employment and position with the Company shall
terminate, and in lieu of any other severance benefit that would otherwise be
payable to Executive:

(a)

The Company will pay the Executive all accrued obligations (“Accrued
Obligations”), including outstanding Base Salary, accrued vacation pay and any
other cash benefits accrued up to and including the effective date of
termination of the Executive’s employment, less required tax withholding, to be
paid on the effective date of termination of employment, or within no more than
five (5) working days thereafter, and will reimburse the Executive for all
proper expenses incurred by the Executive in discharging his responsibilities to
the Company prior to the effective date of termination of the Executive’s
employment in accordance with Section 2.06 above.


--------------------------------------------------------------------------------

7

(b)

The Company will provide the Executive with a lump sum payment equal to:


  (i)

two and one-half (2½) times the Executive’s Base Salary, plus

        (ii)

an amount equal to the greater of:


  A.

Two and one-half (2½) times the highest of Executive’s last three years’ cash
bonus; or

        B.

Fifteen percent (15%) of Executive’s Base Salary in effect at the time of such
termination,


  (iii)

less any amount of Succession Bonus paid to the Executive under Section 4.06(a)
on or prior to the effective date of termination of employment,

        (iv)

less required tax withholding,

to be paid within thirty (30) working days after the effective date of
termination of employment.

(c)

The Executive will have up to the earlier of: (i) ninety (90) days from the
effective date of termination of the Executive’s employment; and (ii) the date
on which the exercise period of the particular stock option expires, to exercise
only that portion of the stock options previously granted to the Executive that
have not been exercised, but which have vested, and thereafter the Executive’s
stock options will expire and the Executive will have no further right to
exercise the stock options. Any stock options held by the Executive that are not
yet vested at the termination date immediately expire and are cancelled and
forfeited to the Company on the termination date. Any RSUs held by the Executive
that have vested before the termination date shall be paid (or the shares
issuable thereunder issued) to the Executive. Any RSUs held by the Executive
that are not vested at the termination date will be immediately cancelled and
forfeited to the Company on the termination date. The rights of the Executive
upon termination in respect of any other awards granted to the Executive under
any of the Company’s equity compensation plans shall be as set forth in such
plans or in the award agreement for any such awards, as applicable.

    (d)

The Company will transfer ownership of the automobile if it is owned by the
Company to the Executive at no cost to the Executive except for any taxable
benefit associated with the transfer, or if the automobile is leased by the
Company for the Executive’s sole use the Company will exercise the option to
buy-out the lease and will transfer ownership of the automobile to the Executive
at no cost to the Executive except for any taxable benefit associated with the
transfer. If the Executive personally leases or owns the automobile, the Company
will exercise the option to buy-out the Executive’s lease and/or pay off the
balance due to the lender from the Executive so that the Executive obtains 100%
ownership of the automobile. In any case the Executive will be responsible for
any taxable benefit associated with the transfer of ownership of the automobile
to the Executive, which the Company may deduct from the amounts payable to the
Executive under paragraph 4.02 (b) above.


--------------------------------------------------------------------------------

8

(e)

Upon termination, the Company, and any and all companies who purchase, whether
it be a purchase of the Company or the purchase of the Company’s assets, merge
or consolidate with the Company, agree to reimburse the Executive the full cost
of the COBRA continuation rate charged for employee and spouse coverage, through
the EFRI Health and Welfare Plan on a monthly basis, for a period of 30 months
beyond the Executive’s termination month. The Executive and his spouse may, at
their choosing, enroll in the COBRA continuation plan through EFRI for the first
eighteen months following the Executive’s termination month or, if they choose,
they may enroll in a separate plan of their choosing, by using the reimbursement
to enroll in medical and prescription insurance of their choosing. Reimbursement
at the rate described herein will continue for 30 months beyond the Executive’s
termination month, but beginning with the nineteenth month, the Executive and
his spouse will need to obtain coverage from a different source than the COBRA
continuation plan through EFRI. The reimbursement will be to the Executive and
his spouse directly, will be non-taxable as a reimbursement of cost for coverage
of the premiums charged by the insurance carriers for the COBRA continuation
coverage for the current month of reimbursement. The reimbursed cost of COBRA
coverage will be indexed annually, and will match the rate charged for any month
of coverage available by the insurance carrier for Medical, Dental, and Optical
coverage through EFRI for employee and spouse coverage. Both the Executive and
his spouse, will have the option of purchasing a medical plan separate from the
plan offered by EFRI.

The foregoing amounts and benefits represent the Company’s maximum obligations,
and other than as set out in this Section 4.02, the Executive will not be
entitled to any further compensation, rights or benefits in connection with his
employment. The payments contemplated in this Section 4.02(a) and (b) (the
“Severance Payment”) will be paid by the Company and the Company will provide
the severance compensation contemplated in Sections 4.02(c), (d) and (e) in full
satisfaction of any and all entitlement that the Executive may have to notice of
termination or payment in lieu of such notice, severance pay, and any other
payment to which the Executive may otherwise be entitled pursuant to applicable
law. With respect to any amount that becomes payable to the Executive under this
Agreement upon termination of Executive’s employment with the Company for any
reason (including under Sections 4.03, 4.05, 4.06 and 5.01) the provisions of
this paragraph will apply, notwithstanding any other provision of this Agreement
to the contrary. To the extent required under Section 409A of the Internal
Revenue Code, (i) such amount shall be payable only if such termination of
Executive’s employment is a “separation from service,” within the meaning of
Code Section 409A, with the Company and all persons and entities with which the
Company would be considered a single employer under Code Section 414(b) or (c),
and (ii) if the Company determines in good faith that Executive is a “specified
employee” within the meaning of Code Section 409A at the time of Executive’s
separation from service, then (A) any amount that becomes payable to Executive
upon such separation from service and that otherwise would be payable prior to
the date that is six months and one day after the date of Executive’s separation
from service (the “Alternate Payment Date”) shall be payable in a single payment
on the Alternate Payment Date (or, if earlier, within 30 days following the
death of Executive during the period from Executive’s separation from service
through the Alternate Payment Date), with no interest accruing on such amounts
from the date of Executive’s separation from service through the date of payment
of such amount, and (B) any amount that becomes payable to Executive upon
Executive’s separation from service that otherwise would be payable on or after
the Alternate Payment Date shall be payable on the date otherwise specified for
payment in this Agreement.

--------------------------------------------------------------------------------

9

4.03     Disability. If the Executive is unable, with or without reasonable
accommodation, to perform with reasonable diligence the ordinary functions and
duties of the Executive on a full-time basis in accordance with the terms of
this Agreement by reason of mental or physical impairment, for a continuous
period of one hundred and eighty (180) days, the Executive will be deemed to be
“Disabled”, and the Company may terminate the Executive’s employment. The
providing of service to the Company for up to two (2) three (3) day periods
during the one hundred and eighty (180) day period of disability will not affect
the determination as to whether the Executive is Disabled and will not restart
the one hundred and eighty (180) day period of disability. If any dispute arises
between the parties as to whether the Executive is Disabled, the Executive will
submit to an examination by a physician selected by the mutual agreement of the
Company and the Executive, at the Company’s expense. The decision of the
physician will be certified in writing to the Company, and will be sent by the
Company to the Executive or the Executive’s legally authorized representative,
and will be conclusive for the purposes of determining whether the Executive is
Disabled. If the Executive fails to submit to a medical examination within
twenty (20) days after the Company’s request, the Executive will be deemed to
have voluntarily terminated his employment. If the Company terminates the
Executive’s employment for disability, the provisions of Sections 4.02(a), (b),
(c), (d) and (e) above will apply, and the Company will pay the Executive the
amounts and take the actions specified in those Sections. Any Base Salary
payable to the Executive during the one hundred and eighty (180) day period of
disability will be reduced by the amount of any disability benefits the
Executive receives or is entitled to receive as a result of any disability
insurance policies for which the Company has paid the premiums. The foregoing
amounts represent the Company’s maximum obligations, and other than as set out
in this Section 4.03, the Executive will not be entitled to any further
compensation, rights or benefits in connection with his employment.

4.04     Voluntary Resignation. The Executive may terminate the Executive’s
employment with the Company by providing ninety (90) days advance written notice
of resignation. The Company reserves the right to waive any resignation notice
in excess of ninety (90) days. The Company will pay to the Executive the amounts
specified in Section 4.02(a) above. The Executive will have up to the earlier
of: (i) ninety (90) days from the effective date of resignation; and (ii) the
date on which the exercise period of the particular stock option expires, to
exercise only that portion of the stock options previously granted to the
Executive that have not been exercised, but which have vested, and thereafter
the Executive’s stock options will expire and the Executive will have no further
right to exercise the stock options. Any stock options held by the Executive
that are not yet vested at the resignation date immediately expire and are
cancelled and forfeited to the Company on the resignation date. Any RSUs held by
the Executive that have vested before the resignation date shall be paid (or the
shares issuable thereunder issued) to the Executive. Any RSUs held by the
Executive that are not vested at the resignation date will be immediately
cancelled and forfeited to the Company on the resignation date. The rights of
the Executive upon resignation in respect of any other awards granted to the
Executive under any of the Company’s equity compensation plans shall be as set
forth in such plans or in the award agreement for any such awards, as
applicable. The foregoing amounts represent the Company’s maximum obligations,
and other than as set out in this Section 4.04, the Executive will not be
entitled to any further compensation, rights or benefits in connection with his
employment.

--------------------------------------------------------------------------------

10

4.05     Death. The Executive’s employment will automatically terminate upon the
Executive’s death. The provisions of Sections 4.02(a), (b), (d) and (e) above
will apply, and the Company will pay the Executive’s Estate the amounts and will
take the actions specified in those Sections on the basis that the date of the
Executive’s death shall be considered to be his termination date for purposes of
those sections. The legal personal representatives of the Executive will have up
to the earlier of: (i)12 months from the date of the Executive’s death; and (ii)
the date on which the exercise period of the particular stock option expires, to
exercise all stock options previously granted to the Executive that have not
been exercised, but which have vested as of the date of the Executive’s death
and thereafter the Executive’s stock options will expire and the Executive will
have no further right to exercise his stock options. All options which have not
vested as of the date of the Executive’s death will be forfeited. Any RSUs held
by the Executive that have vested before the termination date shall be paid (or
the shares issuable thereunder issued) to the Executive’s estate. Any RSUs held
by the Executive that are not vested at the termination date will be immediately
cancelled and forfeited to the Company on the termination date. The rights of
the Executive and the Executive’s estate in respect of any other awards granted
to the Executive under any of the Company’s equity compensation plans shall be
as set forth in such plans or in the award agreement for any such awards, as
applicable. The foregoing amounts represent the Company’s maximum obligations to
the Executive’s Estate, and other than as set out in this Section 4.05, the
Executive’s Estate will not be entitled to any further compensation, rights or
benefits in connection with the Executive’s employment.

4.06     Succession Bonus/Retirement after Successor has been Appointed.

(a)

The Executive will be entitled to a succession bonus (the “Succession Bonus”) in
the total amount of $1,350,000, less required tax withholdings, in connection
with the appointment by the Board of a replacement President and Chief Executive
Officer for the Company. The Succession Bonus will be paid as to one-third upon
employment by the Company of a candidate suitable to the Board as Chief
Operating Officer, as to two-thirds (less any portion of the Succession Bonus
paid prior thereto) upon Board appointment of a candidate as President of the
Company, and as to 100% (less any portions of the Succession Bonus paid prior
thereto) upon Board appointment of a candidate as President and Chief Executive
officer of the Company. As indicated above and below, any amounts paid as
Succession Bonus will be deducted from amounts otherwise payable to the
Executive for termination without cause, termination due to disability, upon the
death of the Executive, or termination or resignation with good reason upon a
change of control.


--------------------------------------------------------------------------------

11

(b)

The Executive will retire from the Company upon Board appointment of the
Executive’s successor as President and Chief Executive Officer of the Company.

    (c)

Upon retirement after Board appointment of the Executive’s successor as
President and Chief Executive Officer, under the circumstances set out in
paragraph (b),


  (i)

The provisions of Sections 4.02(a), (d) and (e) above will apply, and the
Company will pay the Executive the amounts and will take the actions specified
in those Sections on the basis that the Executive’s retirement date shall be
considered to be his termination date for purposes of those sections; and

        (ii)

all of the stock options previously granted to the Executive that have neither
vested nor expired will automatically vest and become immediately exercisable,
and will continue to be exercisable for a period of six months after the
Executive’s date of retirement, any period of restriction and other restrictions
imposed on all RSUs shall lapse, all RSUs shall be immediately settled and
payable (or the shares issuable thereunder issued), and all other securities
awarded under the EFI Omnibus Equity Incentive Plan or any other equity
incentive plan shall vest and/or accelerate effective as of the date of
retirement.

4.07     Full Payment; No Mitigation Obligation. The Company’s obligation to
make the payments provided for in this Section 4 and otherwise to perform its
obligations under this Agreement shall be subject to any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive.

4.08     Delivery of Release. Within ten (10) working days after termination of
Executive’s employment, and as a condition for and in consideration of receipt
of the payments set forth in Sections 4.02, 4.03, 4.05, 4.06 or 5.01, the
Company shall provide to Executive, or Executive’s legal representative, a form
of written release, which form shall be satisfactory to the Company and
generally consistent with the form of release used by the Company prior to such
termination of employment (the “Release”) and which shall provide a full release
of all claims against the Company and its corporate affiliates, except where the
Executive has been named as a defendant in a legal action arising out of the
performance of Executive’s responsibilities in which case the Release will
exempt any claims which the Executive may have for indemnity by the Company with
respect to any such legal action. As a condition to and in consideration of the
obligation of the Company to make the payments provided for in such Sections,
Executive, or Executive’s legal representative, shall execute and deliver the
Release to the Company within the time periods provided for in said Release.

--------------------------------------------------------------------------------

12

5.

CHANGE OF CONTROL

5.01     In the event of a Change of Control of the Company during the term of
this Agreement, or any renewal of this Agreement, if, within twelve (12) months
following the effective date of the Change of Control, the Company, or its
successor, (collectively the Company in this Section 5) terminates the
employment of the Executive, or the Executive resigns from employment with the
Company for Good Reason:

(a)     The provisions of Section 4.02(a) above will apply, and the Company will
pay the Executive the amounts and take the actions specified therein; and

(b) In addition, provided the Company has not terminated the Executive’s
employment for just cause, and the Executive signs a Release contemplated by
Section 4.08, the provisions of Sections 4.02(b), (d) and (e) above will apply,
and the Company will pay the Executive the amounts and take the actions
specified in those Sections.

5.02     The compensation set out in this Section 5 represents the Company’s
maximum obligations, and other than as set out herein, the Executive will not be
entitled to any other compensation, rights or benefits in connection with
Executive’s employment or the termination of Executive’s employment.

5.03     For the purposes of this Agreement,

(a)     “Change of Control” will mean the happening of any of the following
events:

  (i)

any transaction at any time and by whatever means pursuant to which (A) EFI goes
out of existence by any means, except for any corporate transaction or
reorganization in which the proportionate voting power among holders of
securities of the entity resulting from such corporate transaction or
reorganization is substantially the same as the proportionate voting power of
such holders of EFI voting securities immediately prior to such corporate
transaction or reorganization or (B) any Person (as defined in the Securities
Act (Ontario)) or any group of two or more Persons acting jointly or in concert
(other than EFI, a wholly-owned Subsidiary of EFI, an Executive benefit plan of
EFI or of any of its wholly-owned Subsidiaries (as defined in the Securities Act
(Ontario)), including the trustee of any such plan acting as trustee) hereafter
acquires the direct or indirect “beneficial ownership” (as defined by the
Business Corporations Act (Ontario)) of, or acquires the right to exercise
control or direction over, securities of EFI representing 50% or more of EFI’s
then issued and outstanding securities in any manner whatsoever, including,
without limitation, as a result of a take-over bid, an exchange of securities,
an amalgamation of EFI with any other entity, an arrangement, a capital
reorganization or any other business combination or reorganization;


--------------------------------------------------------------------------------

13

(ii)

the sale, assignment or other transfer of all or substantially all of the assets
of EFI in one or a series of transactions, whether or not related, to a Person
or any group of two or more Persons acting jointly and in concert, other than a
wholly-owned Subsidiary of EFI;

   



(iii)

the dissolution or liquidation of EFI except in connection with the distribution
of assets of EFI to one or more Persons which were wholly- owned Subsidiaries of
EFI immediately prior to such event;

   



(iv)

the occurrence of a transaction requiring approval of EFI’s shareholders whereby
EFI is acquired through consolidation, merger, exchange of securities, purchase
of assets, amalgamation, arrangement or otherwise by any other Person (other
than a short form amalgamation or exchange of securities with a wholly-owned
Subsidiary of EFI);

   



(v)

an event set forth in (i), (ii), (iii) or (iv) has occurred with respect to
EFRI, in which case the term “EFI” in those paragraphs will be read to mean
“EFRI” and the phrase “wholly-owned Subsidiary(ies)” will be read to mean “
Affiliate(s) or wholly-owned Subsidiary(ies)”; or

   



(vi)

the Board of Directors of EFI or EFRI passes a resolution to the effect that, an
event set forth in (i), (ii), (iii), (iii) or (iv) above has occurred.

(b)     “Good Reason” means, without the written agreement of the Executive,
there is:

(i)     a material reduction or diminution in the level of responsibility, or
office of the Executive, provided that before any claim of material reduction or
diminution of responsibility may be relied upon by the Executive, the Executive
must have provided written notice to the Executive’s supervisor and EFI’s Board
of Directors of the alleged material reduction or diminution of responsibility
and have given EFI at least thirty (30) calendar days within which to cure the
alleged material reduction or diminution of responsibility;

(ii)    a reduction in the compensation level of the Executive, taken as a
whole, of more than five (5) percent;

(iii)   a proposed, forced relocation of Executive to another geographic
location greater than fifty (50) miles from the Executive’s office location at
the time a move is requested after a Change of Control.

5.04     Upon a Change of Control, in accordance with Article 16 of the EFI
Omnibus Equity Incentive Compensation Plan all of the stock options previously
granted to the Executive that have neither vested nor expired will automatically
vest and become immediately exercisable, any period of restriction and other
restrictions imposed on all RSUs shall lapse, and all RSUs shall be immediately
settled and payable (or the shares issuable thereunder issued), and all other
securities awarded shall vest and/or accelerate in accordance with Article 16 of
the EFI Omnibus Equity Incentive Plan or the comparable provisions of any other
equity incentive plan under which such securities may have been issued.

--------------------------------------------------------------------------------

14

5.05     The Executive will have ninety (90) days from the effective date of the
termination of the Executive’s employment to exercise any stock options which
had vested as of the effective date of termination and thereafter the
Executive’s stock options will expire and the Executive will have no further
right to exercise the stock options.

6.

CONFIDENTIALITY

6.01     Position of Trust and Confidence. The Executive acknowledges that in
the course of discharging his responsibilities as President and Chief Executive
Officer of the Company, he will occupy a position of trust and confidence with
respect to the affairs and business of the Company and its customers and
clients, and that he will have access to and be entrusted with detailed
confidential information concerning the present and contemplated mining and
exploration projects, prospects, and opportunities of the Company. The Executive
acknowledges that the disclosure of any such confidential information to the
competitors of the Company or to the general public would be highly detrimental
to the best interests of the Company. The Executive further acknowledges and
agrees that the right to maintain such detailed confidential information
constitutes a proprietary right which the Company is entitled to protect.

6.02     “Confidential Information” means any information disclosed by or on
behalf of the Company to the Executive or developed by the Executive in the
performance of his responsibilities at any time before or after the execution of
this Agreement, and includes any information, documents, or other materials
(including, without limitation, any drawings, notes, data, reports, photographs,
audio and/or video recordings, samples and the like) relating to the business or
affairs of the Company or its respective customers, clients or suppliers that is
confidential or proprietary, whether or not such information:

(i)

is reduced to writing;

    (ii)

was created or originated by an employee; or

    (iii)

is designated or marked as “Confidential” or “Proprietary” or some other
designation or marking.

The Confidential Information includes, but is not limited to, the following
categories of information relating to the Company:

(a)

information concerning the present and contemplated mining, milling, processing
and exploration projects, prospects and opportunities, including joint venture
projects, of the Company;

    (b)

information concerning the application for permitting and eventual development
or construction of the Company’s properties, the status of regulatory and
environmental matters, the compliance status with respect to licenses, permits,
laws and regulations, property and title matters and legal and litigation
matters;


--------------------------------------------------------------------------------

15

(c)

information of a technical nature such as ideas, discoveries, inventions,
improvements, trade secrets, now-how, manufacturing processes, specifications,
writings and other works of authorship;

    (c)

financial and business information such as the Company’s business and strategic
plans, earnings, assets, debts, prices, pricing structure, volume of purchases
or sales, production, revenue and expense projections, historical financial
statements, financial projections and budgets, historical and projected sales,
capital spending budgets and plans, or other financial data whether related to
the Company’s business generally, or to particular products, services,
geographic areas, or time periods;

    (d)

supply and service information such as goods and services suppliers’ names or
addresses, terms of supply or service contracts of particular transactions, or
related information about potential suppliers to the extent that such
information is not generally known to the public, and to the extent that the
combination of suppliers or use of a particular supplier, although generally
known or available, yields advantages to the Company, the details of which are
not generally known;

    (e)

marketing information, such as details about ongoing or proposed marketing
programs or agreements by or on behalf of the Company, sales forecasts or
results of marketing efforts or information about impending transactions;

    (f)

personnel information relating to employees, contractors, or agents, such as
personal histories, compensation or other terms of employment or engagement,
actual or proposed promotions, hirings, resignations, disciplinary actions,
terminations or reasons therefor, training methods, performance, or other
employee information;

    (g)

customer information, such as any compilation of past, existing or prospective
customer’s names, addresses, backgrounds, requirements, records of purchases and
prices, proposals or agreements between customers and the Company, status of
customer accounts or credit, or related information about actual or prospective
customers;

    (h)

computer software of any type or form and in any stage of actual or anticipated
development, including but not limited to, programs and program modules,
routines and subroutines, procedures, algorithms, design concepts, design
specifications (design notes, annotations, documentation, float charts, coding
sheets, and the like), source codes, object code and load modules, programming,
program patches and system designs; and

    (i)

all information which becomes known to the Executive as a result of the
Executive’s employment by the Company, which the Executive acting reasonably,
believes or ought to believe is confidential or proprietary information from its
nature and from the circumstances surrounding its disclosure to the Executive.

6.03     Non-Disclosure. The Executive, both during his employment and at all
times after the termination of his employment irrespective of the time, manner
or cause of termination, will:

--------------------------------------------------------------------------------

16

(a)

retain in confidence all of the Confidential Information;

    (b)

refrain from disclosing to any person including, but not limited to, customers
and suppliers of the Company, any of the Confidential Information except for the
purpose of carrying out the Executive’s responsibilities with the Company, and

    (c)

refrain from directly or indirectly using or attempting to use such Confidential
Information in any way, except for the purpose of carrying out the Executive’s
responsibilities with the Company.

The Executive shall deliver promptly to the Company, at the termination of the
Executive’s employment, or at any other time at the Company’s request, without
retaining any copies, all documents and other material in the Executive’s
possession relating, directly or indirectly, to any confidential Information.

It is understood that should the Executive be subject to subpoena or other legal
process to seek the disclosure of such Confidential Information, the Executive
will advise the Company of such process and provide the Company with the
necessary information to seek to protect the Confidential Information.

7.

NON-COMPETITION AND NON-SOLICITATION

7.01     Non-Competition. The Executive acknowledges that the Executive’s
services are unique and extraordinary. The Executive also acknowledges that the
Executive’s position will give the Executive access to confidential information
of substantial importance to the Company and its business. During the
“Non-Competition Period” (as defined below) the Executive will not, whether
individually or in partnership or jointly or in conjunction with any other
person, perform services for a competing business, or establish, control, own a
beneficial interest in, any business in North America that competes with the
Company. The Non-Competition Period will commence on October 1, 2015 and end
twelve (12) months after the effective date of the termination of the
Executive’s employment irrespective of the time, manner or cause of termination.

7.02     Non-Solicitation. The Executive agrees that during the Non-Competition
Period, the Executive will not, either individually or in partnership or jointly
or in conjunction with any other person, entity or organization, as principal,
agent, consultant, contractor, employer, employee or in any other manner,
directly or indirectly:

(a)

solicit business from any customer, client or business relation of the Company,
or prospective customer, client or business relation that the Company was
actively soliciting, whether or not the Executive had direct contact with such
customer, client or business relation, for the benefit or on behalf of any
person, firm or corporation operating a business which competes with the
Company, or attempt to direct any such customer, client or business relation
away from the Company or to discontinue or alter any one or more of their
relationships with the Company, or


--------------------------------------------------------------------------------

17

(b)

hire or offer to hire or entice away or in any other manner persuade or attempt
to persuade any officer, employee, consultant, independent contractor, agent,
licensee, supplier, or business relation of the Company to discontinue or alter
any one of their relationships with the Company.


8.

REMEDIES FOR BREACH OF RESTRICTIVE COVENANTS

8.01     The Executive acknowledges that in connection with the Executive’s
employment he will receive or will become eligible to receive substantial
benefits and compensation. The Executive acknowledges that the Executive’s
employment by the Company and all compensation and benefits from such employment
will be conferred by the Company upon the Executive only because and on the
condition of the Executive’s willingness to commit the Executive’s best efforts
and loyalty to the Company, including protecting the Company’s confidential
information and abiding by the non-competition and non-solicitation covenants
contained in this Agreement. The Executive understands that his obligations set
out in Sections 6 and 7 above will not unduly restrict or curtail the
Executive’s legitimate efforts to earn a livelihood following any termination of
his employment with the Company. The Executive agrees that the restrictions
contained in Section 6 above are reasonable and valid and all defences to the
strict enforcement of these restrictions by the Company are waived by the
Executive. The Executive further acknowledges that a breach or threatened breach
by the Executive of any of the provisions contained in Sections 6 or 7 above
would cause the Company irreparable harm which could not be adequately
compensated in damages alone. The Executive further acknowledges that it is
essential to the effective enforcement of this Agreement that, in addition to
any other remedies to which the Company may be entitled at law or in equity or
otherwise, the Company will be entitled to seek and obtain, in a summary manner,
from any Court having jurisdiction, interim, interlocutory, and permanent
injunctive relief, specific performance and other equitable remedies, without
bond or other security being required. In addition to any other remedies to
which the Company may be entitled at law or in equity or otherwise, in the event
of a breach of any of the covenants or other obligations contained in this
Agreement, the Company will be entitled to an accounting and repayment of all
profits, compensation, royalties, commissions, remuneration or benefits which
the Executive directly or indirectly, has realized or may realize relating to,
arising out of, or in connection with any such breach. Should a court of
competent jurisdiction declare any of the covenants set forth in Sections 6 or 7
unenforceable, the court shall be empowered to modify and reform such covenants
so as to provide relief reasonably necessary to protect the interests of the
Company and the Executive and to award injunctive relief, or damages, or both,
to which the Company may be entitled.

9.

ARBITRATION

9.01     Dispute. If a dispute arises between the parties relating to this
Agreement or a breach of this Agreement (the “Dispute”), which cannot be settled
through negotiations, then except as provided under Section 8 in respect of a
breach of the Executive’s obligations under Sections 6 or 7, or otherwise
involving equitable or injunctive relief, the parties will submit the Dispute to
binding arbitration in accordance with the Dispute resolution procedures set
forth in this Section.

--------------------------------------------------------------------------------

18

9.02     Arbitration. The Dispute will be referred to and finally resolved by
arbitration, in accordance with the Colorado Rules of Civil Procedure and,
unless the parties mutually agree on an arbitrator shall be arbitrated by
striking from a list of potential arbitrators provided by the Judicial Arbiter
Group in Denver, Colorado. If the parties are unable to agree on an arbitrator,
the arbitrator will be selected from a list of seven (7) potential arbitrators
provided by the Judicial Arbiter Group in Denver. The Company and the Executive
will flip a coin to determine who will make the first strike. The parties will
then alternate striking from the list until there is one arbitrator remaining,
who will be the selected arbitrator. Unless the parties otherwise agree and
subject to the availability of the arbitrator, the arbitration will be heard
within sixty (60) days following the appointment and the decision will be
binding on the parties and will not be subject to appeal.

9.03     Costs and Enforcement. The successful party will be entitled to receive
their legal costs, as fixed by and in the discretion of the Arbitrator, from the
unsuccessful party who will also pay the Arbitrator’s fees. Judgment on any
arbitration award may be entered in any Court having proper jurisdiction.

10.

GENERAL

10.01    Notices. Any notice or other communication required or permitted to be
given hereunder will be in writing and will be given by prepaid first class
mail, by facsimile or other means of electronic communication or by hand
delivery as hereinafter provided, except that any notice of termination by the
Company under Sections 4 or 5 will be hand delivered or given by registered
mail. Any such notice or other communication, if mailed by prepaid first class
mail at any time other than during a general discontinuance of postal service
due to strike, lock out or otherwise, will be deemed to have been received on
the fourth business day after the post marked date thereof, or if mailed by
registered mail, will be deemed to have been received on the day such mail is
delivered by the post office, or if sent by facsimile or other means of
electronic communication, will be deemed to have been received on the business
day following the sending, or if delivered by hand will be deemed to have been
received at the time it is delivered to the applicable address noted below
either to the individual designated below or to an individual at such address
having apparent authority to accept deliveries on behalf of the addressee.
Notice of change of address will be governed by this Section. In the event of a
general discontinuance of postal service due to strike, lock out or otherwise,
notices or other communications will be delivered by hand or sent by facsimile
or other means of electronic communication and will be deemed to have been
received in accordance with this Section. Notices and other communications will
be addressed as follows:

(a) If to the Executive: Stephen P. Antony   2641 South Brentwood Court      
Lakewood, Colorado 80228          (b) If to the Company: Energy Fuels Inc. and
Energy Fuels Resources (USA) Inc.     The Chairman     Board of Directors    
Energy Fuels Inc.     2 Toronto Street, Suite 500     Toronto, Ontario M5C 2B6


--------------------------------------------------------------------------------

19

10.02    Headings. The inclusion of headings in this Agreement is for
convenience of reference only and will not affect the construction or
interpretation hereof.

10.03    Invalidity of Provisions. Each of the provisions in this Agreement is
distinct and severable, and a declaration of invalidity or unenforceability of
any such provision or part thereof by a court of competent jurisdiction shall
not affect the validity or enforceability of any other provision hereof. To the
extent permitted by applicable law, the parties waive any provision of law which
renders any provision of this Agreement invalid or unenforceable in any respect.

10.04    Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter of this Agreement. This
Agreement supersedes and replaces all prior agreements, if any, written or oral,
with respect to the Executive’s employment by the Company and any rights which
the Executive may have by reason of such prior agreement or by reason of the
Executive’s prior employment, if any, by the Company. There are no warranties,
conditions or representations (including any that may be implied by statute) and
there are no agreements between the parties in connection with the subject
matter of this Agreement except as specifically set forth or referred to in this
Agreement. No reliance is placed on any warranty, representation, opinion,
advice or assertion of fact made either prior to, contemporaneous with, or after
entering into this Agreement, or any amendment or supplement thereto, by the
Company or its directors, officers and agents to the Executive, except to the
extent that the same has been reduced to writing and included as a term of this
Agreement, nor has the Executive been induced to enter into this Agreement, or
any amendment or supplement, by reason of any such warranty, representation,
opinion, advice or assertion of fact. Accordingly there shall be no liability,
either in tort or in contract, assessed in relation to any such representation,
opinion, advice or assertion of fact, except to the extent contemplated above.

10.05    Waiver, Amendment. Except as expressly provided in this Agreement, no
amendment or waiver of this Agreement will be binding unless executed in writing
by the parties to be bound thereby. No waiver of any provision of this Agreement
will constitute a waiver of any other provision nor shall any waiver of any
provision of this Agreement constitute a continuing waiver unless otherwise
expressly provided.

10.06    Currency. Except as expressly provided in this Agreement, all amounts
in this Agreement are stated and shall be paid in United States dollars ($US).

10.07    Employers and Employees Act Not to Apply. The Company and the Executive
agree that Section 2 of the Employers and Employees Act (Ontario) will not apply
to or in respect of this Agreement or the employment of the Executive hereunder.

10.08    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Colorado.

--------------------------------------------------------------------------------

20

10.09    Counterparts. This Agreement may be signed in counterparts and each
such counterpart will constitute an original document and such counterparts,
taken together, will constitute one and the same instrument.

10.10    Benefit and Binding Nature of Agreement. This Agreement will enure to
the benefit of and be binding upon the Executive and the Executive’s heirs,
executors, legal personal representatives and administrators, and upon the
Company and its subsidiary and affiliated companies and successors and assigns.

10.11    Acknowledgment. The Executive acknowledges that:

(a)

The Executive has had sufficient time to review and consider this Agreement
thoroughly.

    (b)

The Executive has read and understands the terms of this Agreement and the
Executive’s obligations hereunder.

    (c)

The Executive has been given an opportunity to obtain independent legal advice
or other such advice as the Executive may desire concerning the interpretation
and effect of this Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement.

ENERGY FUELS INC.   ENERGY FUELS RESOURCES (USA) INC.       Per:   Per:        
    Birks Bovaird, Chairman of the Board   David C. Frydenlund, Director and Sr.
Vice President, General Counsel and Corporate Secretary           Witness  
STEPHEN P. ANTONY


--------------------------------------------------------------------------------